Case 1:21-mc-00423-AT Document 6-1 Filed 05/04/21 Page 1 of 4




                 EXHIBIT A
         Case 1:21-mc-00423-AT Document 6-1 Filed 05/04/21 Page 2 of 4


From:            Kate Maguire
To:              Juliya Arbisman
Subject:         FW: World-Check
Date:            Monday, August 17, 2020 9:33:02 AM
Attachments:     image001.png




This is the initial email which promptly this month’s exchanges
From: Kemp, Deborah (Refinitiv) [mailto:deborah.kemp@refinitiv.com]
Sent: 03 August 2020 12:55
To: Kate Maguire <Kate.Maguire@musana.com>
Cc: Deborah Myburg <Deborah.Myburg@musana.com>; Edwards, Rene (Refinitiv)
<rene.edwards@refinitiv.com>
Subject: World-Check

Dear Ms Maguire

We refer to previous communications regarding your client, Mr Patokh Chodiev.

Our World-Check research team has noted that, according to the following media sources, Mr
Chodiev has reportedly been indicted for laundering of tax fraud.

https://www.lesoir.be/249703/article/2019-09-26/kazakhgate-lhomme-daffaires-patokh-chodiev-
est-inculpe-en-france-pour
https://www.lecho.be/economie-politique/belgique/economie/patokh-chodiev-inculpe-en-france-
pour-blanchiment/10166096.html
https://azbigmedia.com/business/patokh-chodiev-biography-of-a-successful-businessman/

The information in the above media sources would be regarded as relevant by our clients and it
would be legitimate for them to want to discover this information and for us to gather and provide
to them information that is already in the public domain.

We therefore propose to reinstate the report of Mr Chodiev in the World-Check database as follows
and will be pleased to receive any comments within the next 10 business days before we proceed:

[NAME]
Patokh CHODIEV
Alias: CHODIEV,Fattah
DOB:
1953/04/15.
POB:
Dzhizak Region, Uzbekistan
[BIO]
Co-founder and shareholder of Eurasian Resources Group, Eurasian Bank, and Eurasia Insurance
Company (reported Jul 2020 - ). President of the World Foundation for Democracy (reported Jul 2020
- ).
          Case 1:21-mc-00423-AT Document 6-1 Filed 05/04/21 Page 3 of 4


[IDENTIFICATION]
Dual citizenship: Uzbekistan/Belgium.
[REPORTS]
Sep 2019 – reportedly indicted by the Prosecutor in Paris for laundering of tax fraud (EUR800,000)
and (EUR5m) (2010-2011) (Kazakhgate Case). Investigation ongoing. Aug 2020 – no further
information reported.

Regards


Deborah Kemp




--------------- Original Message ---------------
From: Deborah Myburg [deborah.myburg@musana.com]
Sent: 2014/06/27 2:48 PM
To: contact@world-check.com
Cc: kate.maguire@musana.com
Subject: Courier from Musana

To Whom it May Concern

Please see attached which will be sent via courier to you today in it's original form.

Thanks

Kind Regards,

Debbie Myburg

PA to Kate Maguire
Musana Plus Services Ltd
10-11 Park Place | London SW1A 1LP
Phone: +44 (0)203 205 4292
Fax: +44 (0) 203 205 4201


This email and any file transmitted with it are confidential. They are intended solely for the
addressee(s). If you have received them in error, please delete them and advise us immediately.
Although we operate anti-virus programmes, it is your responsibility to check that this email and any
         Case 1:21-mc-00423-AT Document 6-1 Filed 05/04/21 Page 4 of 4


file transmitted with it are free from viruses. We do no accept responsibility for any damage
whatsoever that is caused by viruses being passed.

*Musana Plus Services Limited. Registered in England * Company No: 06963577. Registered Office:
5th Floor, 7/10 Chandos Street, Cavendish Square, London W1G 9DQ, England.


ref:_00DE0JJwW._500E0DALFp:ref


Scanned by Trustwave SEG - Trustwave's comprehensive email content security solution. Download a
free evaluation of Trustwave SEG at www.trustwave.com
